                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:20-cv-293-GCM

                                              )
BROOKDALE SENIOR LIVING,                      )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )                ORDER
                                              )
GARY WEIR, as Administrator of the            )
Estate of Jean Howard,                        )
                                              )
                      Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Erica Rutner (Doc. No. 3), which was filed May 26, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Ms. Rutner is admitted to appear before this court

pro hac vice on behalf of Plaintiff Brookdale Senior Living.

       IT IS SO ORDERED.


                              Signed: June 10, 2020




          Case 3:20-cv-00293-GCM Document 6 Filed 06/10/20 Page 1 of 1
